Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Application 15/751,013, filed 02/07/2018 is a national stage entry of PCT/US2016/021159, International Filing Date: 03/07/2016. PCT/US2016/021159 claims priority from Provisional Application 62/202,465, filed 08/07/2015.

EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE

3.	This action is in reply to the amendment filed on 07/14/2022 and the communications with Applicants’ Representative, Michael L. Flynn (Reg. No. 47,566), on 08/04/2022 and 08/05/2022.

4.	The Examiner contacted Applicants’ Representative, Michael L. Flynn, on 08/04/2022 to discuss a proposed Examiner’s Amendment to amend independent claims 1/9/17 and dependent claims 3, 5-7, 11, 13-15, and 20 claims to address antecedent basis and formality issues in order to place the application in condition for allowance, which Applicants’ Representative approved via an electronic communication on 08/05/2022.

5.	The §101 rejection of claims 9-15 was previously withdrawn [See Office Action dated 07/21/2020]. The §101 rejection of claims 1-7 and 17-20 was previously withdrawn [See Office Action dated 01/15/2021].

7.	Claims 1, 3, 5-7, 9, 11, 13-15,  17, and 20 are amended by Examiner’s Amendment below to resolve potential §112(b) issues and to correct typographical errors. 

8.	Claims 1-7, 9-15, and 17-20 are now pending and allowed.
EXAMINER’S AMENDMENT

9.	An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

10.	Authorization for this Examiner’s Amendment was given in response to an Examiner-Initiated telephonic communication with Applicants’ Representative, Mr. Michael L. Flynn (Reg. No. 47,566), initiated on August 04, 2022, culminating in authorization of the Examiner’s Amendment provided on August 05, 2022.

11.	The application has been amended as follows:

In the Claims:
Claims 1, 3, 5, 6, 7, 9, 11, 13, 14, 15,  17, and 20 are amended, whereas claims 2, 4, 10, 12, and 18-19 shall remain as presented in the amendment filed on 07/14/2022.

1.  (Currently Amended)  A method comprising: 
	receiving, from a user computing system, a simulation job request for simulating well management on a cloud computing system comprising a plurality of compute nodes; 
	obtaining, for the simulation job request, a plurality of search spaces for a plurality of completion stage simulations, a plurality of fracture stage simulations, and a plurality of production stage simulations, wherein each search space includes ranges of values for a plurality of parameters relating to [[the]] a respective stage simulation; 
	orchestrating, using the plurality of search spaces, the plurality of completion stage simulations, the plurality of fracture stage simulations, and the plurality of production stage simulations on the cloud computing system to obtain at least one optional well plan, wherein the orchestrating the plurality of fracture stage simulations comprises: 
		obtaining a plurality of ranges of geological uncertainty; sampling the plurality of 	search 	spaces and the plurality of ranges of geological uncertainty to create a plurality of 	experiments; 
		distributing the plurality of experiments to the plurality of compute nodes in the 	cloud 	computing system via a head compute node to obtain a plurality of fracture 	simulation results from the plurality of compute nodes, wherein the plurality of 	experiments are distributed based at least in part on information included in distribution 	requests to the plurality of compute nodes and based at least in part on availability of 	compute resources in the plurality of compute nodes in the cloud computing system to 	ensure that the plurality of fracture stage simulations are performed concurrently; 
		receiving the plurality of fracture simulation results from the plurality of compute 	nodes in the cloud computing system; 
		performing an economic analysis on each fracture simulation result in the plurality 	of fracture simulation results to obtain a profitability indicator for each fracture simulation 	result; and 
		aggregating the profitability indicators for the plurality of fracture simulation 	results to obtain the at least one optional well plan; 
	sending the at least one optional well plan to the user computer system; and 
	implementing the at least one optional well plan utilizing wellsite equipment at a wellsite including a wellbore defined by a subterranean formation, wherein implementing the at least one optional well plan includes performing at least one of a completion operation, a fracturing operation, and a production operation in the wellbore by manipulating the wellsite equipment based on the at least one optional well plan.

3. (Currently Amended) The method of claim 2, wherein the orchestrating the plurality of completion stage simulations further comprises: 
	performing an economic analysis on each completion simulation result in the plurality of completion simulation results to obtain a profitability indicator for each completion simulation result; and
	aggregating, using the profitability indicator for each completion simulation result, the plurality of completion simulation results to obtain a selected completion strategy.

5. (Currently Amended) The method of claim 4, wherein the orchestrating the plurality of fracture stage simulations further comprises: 
	aggregating, using the profitability indicator for each fracture simulation result, the plurality of fracture simulation results to obtain a selected fracture strategy; and 
	obtaining a selected fracture network corresponding to the selected fracture strategy.

6. (Currently Amended) The method of claim 5, wherein the orchestrating the plurality of production stage simulations comprises: 
	obtaining, from the plurality of search spaces, a plurality of production search spaces for the selected fracture network; 
	sampling the plurality of production search spaces to create a plurality of production experiments; and 
	distributing the plurality of production experiments to the plurality of compute nodes in the cloud computing system to obtain a plurality of production simulation results.

7. (Currently Amended) The method of claim 6, wherein the orchestrating the plurality of production stage simulations further comprises: 
	performing an economic analysis on each production simulation result in the plurality of production simulation results to obtain a profitability indicator for each production simulation result; and
	aggregating, using the profitability indicator for each production simulation result, the plurality of production simulation results to obtain the at least one optional well plan.

9. (Currently Amended) A system comprising: 
	a data repository for storing: 
		a simulation run folder comprising a plurality of search spaces, wherein each search 	space 	includes ranges of values for a plurality of parameters relating to a respective stage 	simulation, and a job container comprising a simulation job request, 
		wherein the data repository is configured to receive the simulation job request and 	the plurality of search spaces from a user computing system, and 
		wherein the simulation job request is for simulating well management on a cloud 	computing system comprising a plurality of compute nodes; 
	an orchestrator computing system configured to: 
		obtain, from the data repository, the simulation job request, 
		obtain, for the simulation job request and from the data repository, the plurality of 	search 	spaces for a plurality of completion stage simulations, a plurality of fracture stage 	simulations, and a plurality of production stage simulations, 
		orchestrate, using the plurality of search spaces, the plurality of completion stage 	simulations, the plurality of fracture stage simulations, and the -5-plurality of production stage 	simulations on the cloud computing system to obtain at least one selected optional well 	plan, wherein the orchestrating the plurality of fracture stage simulations comprises: 
			obtaining a plurality of ranges of geological uncertainty; 
			sampling the plurality of search spaces and the plurality of ranges of 			geological uncertainty to create a plurality of experiments; 
			distributing the plurality of experiments to the plurality of compute nodes 			in the cloud computing system via a head compute node to obtain a plurality of 			fracture simulation results from the plurality of compute nodes, wherein the 			plurality of experiments are distributed based at least in part on information 			included in distribution requests to the plurality of compute nodes and based at least 		in part on availability of compute resources in the plurality of compute nodes in the 		cloud computing system to ensure that the plurality of fracture stage simulations 			are performed concurrently; 
			receiving the plurality of fracture simulation results from the plurality of 			compute nodes in the cloud computing system; 
			performing an economic analysis on each fracture simulation result in the 			plurality of fracture simulation results to obtain a profitability indicator for each 			fracture simulation result; and 
			aggregating the profitability indicators for the plurality of fracture 				simulation results to obtain the at least one selected optional well plan; 
		send the at least one selected  optional well plan to the user computer system; and 
	a wellsite system including at least one of completion equipment, fracturing equipment, 	and production equipment, wherein the at least one of completion equipment, fracturing 	equipment, and production equipment is positionable in a wellbore defined by a 	subterranean -6-formation and operably connected to the user computer system and 	configured to be manipulated in the wellbore based on the at least one selected optional 	well plan.

11. (Currently Amended) The system of claim 10, wherein the orchestrating the plurality of completion stage simulations further comprises: 
	performing an economic analysis on each completion simulation result in the plurality of completion simulation results to obtain a profitability indicator for each completion simulation result; and 
	aggregating, using the profitability indicator for each completion simulation result, the plurality of completion simulation results to obtain a selected completion strategy.

13. (Currently Amended) The system of claim 12, wherein the orchestrating the plurality of fracture stage simulations further comprises: 
	aggregating, using the profitability indicator for each fracture simulation result, the plurality of fracture simulation results to obtain a selected fracture strategy; and 
	obtaining a selected fracture network corresponding to the selected fracture strategy.
14. (Currently Amended) The system of claim 13, wherein the orchestrating the plurality of production stage simulations comprises: 
	obtaining, from the plurality of search spaces, a plurality of production search spaces for the selected fracture network; 
	sampling the plurality of production search spaces to create a plurality of production experiments; and 
	distributing the plurality of production experiments to the plurality of compute nodes in the cloud computing system to obtain a plurality of production simulation results.

15. (Currently Amended) The system of claim 14, wherein the orchestrating the plurality of production stage simulations further comprises: 
	performing an economic analysis on each production simulation result in the plurality of production simulation results to obtain a profitability indicator for each production simulation result; and 
	aggregating, using the profitability indicator for each production simulation result, the plurality of production simulation results to obtain the at least one selected optional well plan.

17. (Currently Amended) A non-transitory computer readable medium comprising computer readable program code for: 
	receiving, from a user computing system, a simulation job request for simulating well management on a cloud computing system comprising a plurality of compute nodes; 
	obtaining, for the simulation job request, a plurality of search spaces for a plurality of completion stage simulations, a plurality of fracture stage simulations, and a plurality of production stage simulations, wherein each search space includes ranges of values for a plurality of parameters relating to [[the]] a respective stage simulation; 
	orchestrating, using the plurality of search spaces, the plurality of completion stage 	simulations, the plurality of fracture stage simulations, and the plurality of production stage 	simulations on the cloud computing system to obtain at least one selected optional well 	plan, wherein the orchestrating the plurality of fracture stage simulations comprises: 			obtaining a plurality of ranges of geological uncertainty; 
		sampling the plurality of search spaces and the plurality of ranges of geological 	uncertainty to create a plurality of experiments; 
		distributing the plurality of experiments to the plurality of compute nodes in the 	cloud computing system via a head compute node to obtain a plurality of fracture 	simulation results from the plurality of compute nodes, wherein the plurality of 	experiments are distributed based at least in part on information included in distribution 	requests to the plurality of compute nodes and based at least in part on availability of 	compute resources in the plurality of compute nodes in the cloud computing system to 	ensure that the plurality of fracture stage simulations are performed concurrently; 
		receiving the plurality of fracture simulation results from the plurality of compute 	nodes in the cloud computing system; 
		performing an economic analysis on each fracture simulation result in the plurality 	of fracture simulation results to obtain a profitability indicator for each fracture simulation 	result; and 
		-9-aggregating the profitability indicators for the plurality of fracture simulation 	results to obtain the at least one selected optional well plan; and
	sending the at least one selected optional well plan to the user computer system, wherein 	the user computer system is operably connected to at least one of completion equipment, 	fracturing equipment, and production equipment positionable in a wellbore defined by a 	subterranean formation and configured to be manipulated in the wellbore by the user 	computer system based on the at least one selected optional well plan.

20. (Currently Amended) The non-transitory computer readable medium of claim 17, wherein the orchestrating the plurality of production stage simulations comprises: 
	obtaining, from the plurality of search spaces, a plurality of production search spaces for a selected fracture network; 
	sampling the plurality of production search spaces to create a plurality of production experiments; and 
	distributing the plurality of production experiments to the plurality of compute nodes in the cloud computing system to obtain a plurality of production simulation results.


Response to Arguments

12.	Applicant's amendments and associated arguments, filed 07/14/2022, with respect to the rejection of the claims under 35 U.S.C. §103 have been considered and are persuasive. The rejection of the claims under 35 U.S.C. §103 has been withdrawn.

13.	Applicants submit that “that the cited references, taken alone or in hypothetical combination, fail to teach or suggest orchestrating a plurality of completion stage simulations, a plurality of fracture stage simulations, and a plurality of production stage simulations on a cloud computing system, wherein the orchestrating includes, among other things, distributing a plurality of experiments (e.g., which are created by sampling a plurality of search spaces and a plurality of ranges of geological uncertainty) for a plurality of compute nodes of a cloud computing system via a head compute node (e.g., based on information in distribution requests and availability of compute resources in the plurality of compute nodes in the cloud computing system) to ensure that a plurality of fracture stage simulations are performed concurrently, receiving the plurality of fracture simulation results from the plurality of compute nodes in the cloud computing system, then performing an economic analysis on each fracture simulation result in the plurality of fracture simulation results to obtain a profitability indicator for each fracture simulation result, and aggregating the profitability indicators for the plurality of fracture simulation results to obtain at least one optional well plan, as generally recited by amended independent claims 1, 9, and 17.” [Applicants’ Remarks, 07/14/2022, page 14]

	In response to Applicants’ arguments, the Examiner agrees. Applicants’ amendments and supporting arguments with respect to the §103 rejection have been considered and deemed sufficient to overcome the §103 rejection of claim 1. More specifically, the Examiner finds all of the limitations of the independent claims to be integrated in a manner that is not rendered obvious over the prior art of record, including Kennon et al. (US 2008/0091396 A1) in view of Pomerantz et al. (US 2012/0232859 A1) in view of Cohen et al. (US 2013/0140031 A1) in view of Goel et al. (US 2010/0332442 A1) in view of Shetty et al. (US 2015/0066462 A1). Reasons for allowance are provided below.
REASONS FOR ALLOWANCE

14.	Allowed Claims:  Claims 1-7, 9-15, and 17-20 are allowed, wherein claims 1, 9, and 17 are independent and claims 2-7, 10-15, and 18-20 are dependent.

15.	Reasons for Allowance: The present invention is directed to a method and system for hydraulic fracture simulation and reservoir simulation for determining an optimal strategy for performing wellbore operations, such as logging, drilling, and fracturing, and automatically controlling wellsite equipment for the purposes of optimizing hydrocarbon extraction from a subterranean reservoir.
	The closest prior art references of record, Kennon et al. (US 2008/0091396 A1), Pomerantz et al. (US 2012/0232859 A1), Cohen et al. (US 2013/0140031 A1), Goel et al. (US 2010/0332442 A1), and Shetty et al. (US 2015/0066462 A1), are directed to a method/system for modeling and predicting hydraulic fracture performance in hydrocarbon reservoirs, to a method/system for reservoir modeling, evaluation and simulation, to techniques for performing oilfield operations, to a decision support tool for reservoir development planning, and to a simulation system including multiple subsystem models (e.g., fracture models, wellbore models, reservoir models) that collectively simulate the fluid flow in a fracture network, respectively. 
With respect to independent claims 1/9/17 Kennon et al., Pomerantz et al., Cohen et al., Goel et al., and Shetty et al. collectively teach features for simulating hydraulic fracturing and hydrocarbon production, developing a well management plan based on the results of the simulations, and conducting operations at a wellsite. Specifically, Kennon et al., Pomerantz et al., Cohen et al., Goel et al., and Shetty et al. collectively teach features for receiving a simulation job request for simulating well management (See, e.g., Kennon et al., paragraphs 0009, 0016), obtaining, for the simulation job request, a plurality of search spaces for a plurality simulations (Kennon et al., paragraphs 0008, 0014), orchestrating, using the plurality of search spaces, the plurality of simulations (Kennon et al., paragraph 0010, 0011), performing an economic analysis (paragraph 0010: “determining economic viability”), sending the at least one optional well plan to the user computer system (Kennon et al., paragraphs 0050, 0053), receiving a simulation job request for simulating well management on a cloud computing system comprising a plurality of compute nodes (See e.g., Pomerantz et al., paragraphs 0077, 0087, 0090),  implementing the at least one optional well plan utilizing wellsite equipment at a well site including a wellbore defined by a subterranean formation (Pomerantz et al., paragraphs 0050, 0055, 0088 paragraph 0088), obtain a profitability indicator for a wellsite operation (See e.g., Cohen et al., paragraphs 0136, 0151, 0156), sampling the plurality of search spaces and the plurality of ranges of geological uncertainty to create a plurality of experiments (See e.g., Goel, paragraphs 0013, 0014, 0019, 0085), and determining availability of compute resources in the plurality of compute nodes (See e.g., Shetty et al., paragraphs 0032, 0071) [See Non-Final Rejection mailed 02/14/2022 for detailed prior art citations corresponding to the above-noted subject matter].
	However, with respect to independent claims 1/9/17, Kennon et al., Pomerantz et al., Cohen et al., Goel et al., and Shetty et al., and the other prior art of record does not teach distributing the plurality of experiments to the plurality of compute nodes in the cloud computing system via a head compute node to obtain a plurality of fracture simulation results from the plurality of compute nodes, wherein the plurality of experiments are distributed based at least in part on information included in distribution requests to the plurality of compute nodes and based at least in part on availability of compute resources in the plurality of compute nodes in the cloud computing system to ensure that the plurality of fracture stage simulations are performed concurrently; receiving the plurality of fracture simulation results from the plurality of compute nodes in the cloud computing system; performing an economic analysis on each fracture simulation result in the plurality of fracture simulation results to obtain a profitability indicator for each fracture simulation result; and aggregating the profitability indicators for the plurality of fracture simulation results to obtain the
at least one optional well plan, as recited and arranged in combination with the other limitations of independent claim 1 and as similarly encompassed by independent claims 9 and 17. The prior art of record neither teaches nor suggests all particulars of the limitations as recited in independent claims 1, 9, and 17. While individual features may be known per se, there is no teaching or suggestion absent Applicants’ own disclosure to combine these features other than with impermissible hindsight. While the aforementioned references disclose some of the elements of the invention, the combination of references does not fully capture the structure and interplay of the elements as recited in the claims. Therefore, upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither reasonably teaches, nor renders obvious all the features of Applicants’ invention. Accordingly claims 1-7, 9-15, and 17-20 are allowable over the prior art.

	With respect to withdrawal of the §101 rejection, the §101 rejection of claim 1-7, 9-15, and 17-20 was previously withdrawn based on a finding that, although when evaluated under Step 2A Prong One of the eligibility inquiry the claims were found to recite limitations falling within the “Certain Methods of Organizing Human Activity” and “Mathematical Concepts” abstract idea groupings, when further evaluated under Step 2A Prong Two of the eligibility inquiry, the additional elements reciting a user computer system, a cloud computing system, a plurality of compute nodes in the cloud computing system, a head computing node, and wellsite equipment (as per claim 1), a data repository, a user computing system, an orchestrator computing system, a cloud computing system, a plurality of compute nodes in the cloud computing system, a head computing node, and a wellsite system including at least one of completion equipment, fracturing equipment, and production equipment (as per claim 9), a user computer system, a cloud computing system, a plurality of compute nodes in the cloud computing system, a head computing node, and at least one of completion equipment, fracturing equipment, and production equipment (as per claim 17) and performing the distributing the plurality of experiments to the plurality of compute nodes in the cloud computing system via a head compute node to obtain a plurality of fracture simulation results from the plurality of compute nodes, wherein the plurality of experiments are distributed based at least in part on information included in distribution requests to the plurality of compute nodes and based at least in part on availability of compute resources in the plurality of compute nodes in the cloud computing system to ensure that the plurality of fracture stage simulations are performed concurrently, and implementing the at least one optional well plan utilizing wellsite equipment at a wellsite including a wellbore defined by a subterranean formation, wherein implementing the at least one optional well plan includes performing at least one of a completion operation, a fracturing operation, and a production operation in the wellbore by manipulating the wellsite equipment based on the at least one optional well plan steps based thereon, as recited and arranged with the other limitations required by claim 1 (and as similarly encompassed by independent claims 9/17), serve to apply the abstract idea in a meaningful way that automates wellsite operations, hydrocarbon extraction, and wellsite equipment control in a manner that goes beyond generally linking the idea to a particular operating environment, such that the claims are not directed to the abstract idea, but instead are directed to a practical application thereof.

16.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Dozier, Pub. No.: US 2009/0095469 A1 – describes a method, apparatus and system for assessing the probability of production at a wellsite.
B.	Gurpinar et al., Pub. No.: US 2007/0156377 A1 – describes a method for monitoring and controlling the extraction of fluid and gas deposits from subsurface geological formations.
C.	Gerogiorgis, Dimitrios I., et al. "Dynamic oil and gas production optimization via explicit reservoir simulation." Computer Aided Chemical Engineering. Vol. 21. Elsevier, 2006. 179-184 – describes that dynamic oil and gas production systems simulation and optimization is a research trend with a potential to meet the challenges faced by the international oil and gas industry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683